112 Ga. App. 268 (1965)
145 S.E.2d 41
RANDALL
v.
STATE MUTUAL INSURANCE COMPANY.
41525.
Court of Appeals of Georgia.
Submitted September 8, 1965.
Decided September 16, 1965.
*269 Fullbright & Duffey, Harl C. Duffey, Jr., for plaintiff in error.
Wright, Walther & Morgan, Barry Wright, Jr., Robert G. Walther, contra.
JORDAN, Judge.
A provision in a life and accident insurance policy that death must occur within 90 days from the date of injury in order for accidental death benefits to be payable thereunder is a valid limitation and there is no liability for accidental death benefits under a policy containing such limitation unless death occurs within the specified period. Bennett v. Life & Cas. Ins. Co., 60 Ga. App. 228 (1) (3 SE2d 794); Metropolitan Life Ins. Co. v. Jackson, 79 Ga. App. 263 (1) (53 SE2d 378); 118 ALR 334.
The allegations of the plaintiff's petition affirmatively disclosed that death of the insured did not occur within the 90 day period of limitation set forth in the policies sued upon and the trial court did not err in sustaining the demurrers under review here. Excluding the date upon which the injury to the insured occurred, September 4, 1964, and allowing 90 full days therefrom beginning with September 5, 1964, the 90 day period of limitation expired at midnight of December 3, 1964, 26 days in September, 31 days in October, 30 days in November and 3 days in December, and the death of the insured on December 4, 1964, was not within the 90 day period. As to the computation of time, see Dobbs v. Conyers, 36 Ga. App. 511 (1) (137 SE 298); Rusk v. Hill, 117 Ga. 722 (45 SE 42); Harris v. Plains Mercantile Co., 187 Ga. 337 (200 SE 241); 86 CJS 845, Time, §§ 12, 13 (1) (7).
Judgment affirmed. Felton, C. J., and Deen, J., concur.